Title: Advertisement by the Pennsylvania Committee of Safety, 28 July 1775
From: Safety, Pennsylvania Committee of
To: 


Early in May the voluntary organizations of associators took form in Pennsylvania, and by the end of June the Assembly endorsed them, promised to arm and pay them, and created the committee of safety to supervise the working of the new system. On July 18 Congress embodied in a series of resolutions a plan for organizing, supplying, and officering the militia in each colony. Responsibility for carrying out the plan was delegated to the local committee of safety when the assembly or convention was not sitting. The Pennsylvania committee, in implementing the plan, worked in three main areas: the issuance of commissions; the rules and regulations for governing the associators; and the organization of the companies and battalions, the encouragement of enlistment, and the identification of those who refused to join. The first is the subject of the advertisement that follows. The other two are discussed in editorial notes below, August 19 and 26, 1775.
Three days after publishing its advertisement the committee agreed on the wording of the commissions for militia officers. The printed form opened with a paraphrase of the Congressional authorization, and left blanks for name, rank, etc., but none for the date. The form for naval officers, of vessels to defend the Delaware, was adopted on August 26. Five commissions that Franklin signed as president of the committee have come to light.
 
Committee of Safety, Philadelphia, July 28, 1775. 
Whereas the Continental Congress have, by their resolves of the 18th instant, recommended, that all officers above the rank of a Captain be appointed by their respective provincial Assemblies or Convention, or in their recess by the Committees of Safety, appointed by said Assemblies or Conventions.
The Committee of Safety, appointed by the Assembly of Pennsylvania, do therefore request the Committees of the City and Liberties of Philadelphia, and of the several counties in this province, to make a return to the Committee of Safety at Philadelphia, of all the officers of the Military Association, in order that commissions may be made out for them, agreeable to the above resolve of the Continental Congress.
And the several Committees are further requested to make return to the Committee of Safety, of the number of the Associators, and also of the Non-associators within their respective districts.
  Signed by order of the Committee.
B. Franklin, President.
A true Copy from the Minutes, W. Govett, Clerk C.S.
